NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4319-17T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MATTHEW J. RIBOLDI,

     Defendant-Appellant.
______________________________

                    Submitted October 10, 2019 – Decided April 20, 2020

                    Before Judges Fuentes and Mayer.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Morris County, Indictment No. 12-01-0106.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Abby P. Schwartz, Designated Counsel, on
                    the brief).

                    Frederic M. Knapp, Morris County Prosecutor, attorney
                    for respondent (Paula Cristina Jordao, Assistant
                    Prosecutor, on the brief).

PER CURIAM
      Defendant Matthew J. Riboldi appeals from the order of the Law Division,

Criminal Part, denying his post-conviction relief (PCR) petition. Defendant

argues the PCR judge erred in denying his petition because he was denied

effective assistance counsel.   After reviewing the record developed by the

parties before the PCR judge, we affirm.

      On February 9, 2012, a Morris County grand jury returned a four-count

indictment charging defendant with second degree possession of cocaine with

intent to distribute, N.J.S.A. 2C:35-5a(l) and N.J.S.A. 2C:35-5b(2); third degree

possession of cocaine, N.J.S.A. 2C:35-10a(l); fourth degree possession of

marijuana with intent to distribute, N.J.S.A. 2C:35-5a(l) and N.J.S.A. 2C:35-

5b(12); and third-degree financial facilitation of criminal activity, N.J.S.A.

2C:21-25a.

      On July 23, 2012, defendant entered into a negotiated agreement with the

State through which he pled guilty to third degree possession of cocaine with

intent to distribute. In exchange, the State agreed to dismiss the remaining

charges in the indictment. With respect to sentencing, question thirteen on the

standard plea form provided: "Prosecutor reserves the right to speak and request

a sentence for up to five years [in] New Jersey State Prison. Defense Counsel

reserves the right to request time served/probation."


                                                                         A-4319-17T1
                                        2
      As required by Rule 3:9-2, the trial judge questioned defendant directly

on the record and under oath, to ensure he was aware of the terms of the plea

agreement and had voluntarily agreed to waive his constitutional rights,

including his right to challenge the State's case at trial.   The judge asked

defendant the following questions:

            THE COURT: Do you suffer from any physical or
            mental impairment that may affect your judgment or
            ability to understand the proceedings?

            DEFENDANT: No.

                  ....

            THE COURT: Did you read and understand each page
            [of the plea agreement] before you initialed or signed
            it?

            DEFENDANT: I did.

                  ....

            THE COURT: And did you have enough time to consult
            with [your attorney] and anyone else you wanted to
            consult with before making your decision to plead
            guilty?

            DEFENDANT: Yes.

      The record also shows the judge asked defendant a number of questions

concerning his interactions with trial counsel.   As the following exchange



                                                                      A-4319-17T1
                                      3
shows, defendant did not express any dissatisfaction or concerns about trial

counsel's performance.

           THE COURT: Did [your attorney] go over all of the
           charges with you?

           DEFENDANT: She did.

           THE COURT: Did she go over all of your rights?

           DEFENDANT: Yes. She did.

           THE COURT: Did she go over and explain to you all
           the discovery and evidence?

           DEFENDANT: Yes.

           THE COURT: And did she also explain to you the
           potential consequences if you were to be found guilty
           after a trial?

           DEFENDANT: She did.

           THE COURT: And did she also explain to you the
           consequences of entering a guilty plea under this
           particular plea agreement?

           DEFENDANT: Yes.

           THE COURT: [Has] she answered all of your questions
           to your satisfaction?

           DEFENDANT: Yes. She has.

           THE COURT: Are you satisfied with her services in
           general?


                                                                     A-4319-17T1
                                     4
            DEFENDANT: Yes. I am.

      The judge also asked defendant the following questions to ensure he

understood the legal ramifications of entering into the plea:

            THE COURT: Before I accept your guilty plea, I want
            you to understand something very clearly. Once I do
            accept this guilty plea, it would be extraordinarily
            difficult for you to withdraw it. Do you understand?

            DEFENDANT: Yes. I do.

            THE COURT: If you were to come back to me and you
            would say, Judge, I changed my mind, I want to go to
            trial, that would not be a basis to vacate the guilty plea.
            Do you understand?

            DEFENDANT: Yes.

            THE COURT: If you came back to me and you said,
            you know what, Judge, I didn't understand what was
            going on at that plea hearing, or I didn't understand my
            rights, or my attorney's advice or the charges, or my
            judgement was clouded for some reason, if you told me
            any of those things, I'd have a real hard time believing
            you because you testified today, under oath in open
            court and on the record, that none of those things
            happened. Do you understand?

            DEFENDANT: I do understand.

            THE COURT: If you came back to me and said, you
            know what, Judge, someone forced me to plead guilty
            or someone threatened me, or my attorney told me I had
            to plead guilty, I had no choice, or I wasn't happy with
            my attorney's services, or I didn't have enough time to
            talk to her, or someone promised me something that's

                                                                          A-4319-17T1
                                        5
            not on the record or in the plea form, if you told me any
            of those things, again, I'd have a real hard time
            believing you because you testified today that none of
            those thing happened. Do you understand?

            DEFENDANT: I do understand.

            THE COURT: Knowing all these things, I'm going to
            give you an opportunity to take more time if you need
            it. You can take as much time as you need, to think
            about it. Or you can ask me to accept your guilty plea
            now. What do you want me to do?

            DEFENDANT: I'd like you to accept my guilty plea
            because I am, in fact, guilty. And I'm very sorry for the
            crimes I've committed.

            [(Emphasis added).]

      On August 10, 2012, the court sentenced defendant to a four-year term of

probation and imposed the mandatory fines and penalties.        Defendant did not

file a direct appeal to this court challenging any aspect of the plea hearing or the

sentence imposed by the court. On May 2, 2017, defendant filed a pro se PCR

petition alleging ineffective assistance of counsel.

      Judge Stephen J. Taylor, P.J. Cr., assigned counsel to represent defendant

in this matter. On November 16, 2017, PCR counsel filed a brief in support of

defendant's petition. With the assistance of PCR counsel, defendant submitted

a supplemental certification in which he averred trial counsel pressured him to

plead guilty "by threatening him with years of prison time."      For the first time

                                                                            A-4319-17T1
                                         6
in this case, defendant asserted he was "innocent" of these charges and claimed

he has learning disabilities and a limited understanding of complex issues such

as legal procedures, which his attorney was aware, and caused him to not

comprehend the plea process.

      Judge Taylor heard oral argument from counsel on January 3, 2018. In an

order dated January 5, 2018, Judge Taylor denied defendant's petition without

an evidentiary hearing. The judge found defendant failed to set out a prima facie

case of ineffective assistance of counsel. As Judge Taylor explained: "[T]there

is no basis for this court to find that counsel was ineffective because she did not

take into account or understand the defendant's learning disability. There is

simply no evidence that the defendant had any such disability." Judge Taylor

provided the following explanation in support of his decision to reject

defendant's allegation that trial counsel pressured him to plead guilty:

            Certainly, if there is undue pressure to the extent that
            the decision was not the petitioner's decision to plead,
            would result in nullification of the plea. But all I have
            is a simple assertion that there was pressure exerted on
            him to plead.

            I don't doubt that trial counsel, looking at evidence in
            this case and the state prison sentence if the defendant
            was convicted of a second degree offense might have
            exerted some pressure on the defendant, explained in
            real life terms what would happen if the petitioner went
            to trial and was convicted on these offenses.

                                                                           A-4319-17T1
                                        7
            So, simply saying there was some pressure by counsel,
            I don't think amounts to ineffective assistance. And
            nothing in the petitioner's certification explains exactly
            what the pressure was; what was said, language used,
            how it was exerted, the extent of the pressure.

      Against these facts, defendant raises the following argument in this

appeal:

            POINT I

            PETITIONER WAS DENIED THE EFFECTIVE
            ASSISTANCE OF COUNSEL IN VIOLATION OF
            THE SIXTH AND FOURTEENTH AMENDMENTS
            TO THE UNITED STATES CONSTITUTION AND
            ART. I. PAR. 10 OF THE N.J. CONST.

      As our Supreme Court has recently reaffirmed, "[t]o prevail on a claim of

ineffective assistance of counsel, a defendant must . . . show both (1) that

counsel's performance was deficient, and (2) that the deficient performance

prejudiced the outcome." State v. Pierre-Louis, 216 N.J. 577, 579 (2014) (citing

Strickland v. Washington, 466 U.S. 668, 687 (1984); State v. Fritz, 105 N.J. 42,

58 (1987)). We discern no legal basis to disturb Judge Taylor's factual findings

in his January 3, 2018 statement of reason on the record. Based on these

findings, we reject defendant's arguments and affirm substantially for the

reasons expressed by Judge Taylor. Under these circumstances, defendant was




                                                                         A-4319-17T1
                                        8
not entitled to an evidentiary hearing. State v. Preciose, 129 N.J. 451, 462

(1992); see also R. 3:22-10.

      Affirmed.




                                                                     A-4319-17T1
                                     9